Prepared: 9/10/96

NON-STATUTORY STOCK OPTION AGREEMENT
EXERCISABLE ONLY ON SPECIAL EVENT
FOR COMMON STOCK

          AGREEMENT made June 14, 1997 between OmegaTech, Inc. (hereinafter
referred to as the "Company"), and Mark A. Braman (hereinafter referred to as
"Employee"). The term "Employee" is used herein even if such person is an
independent contractor or director, and the term "employment" is used even if
such relationship is an independent contractor or director status.

          WHEREAS, Employment makes an important and valuable contribution to
the Company by virtue of his or her recognized leadership and experience, and
the Company deems it to be in its interest and in the interest of its
shareholders to secure the services of Employee for the Company or such of its
subsidiary companies as may be designated by the Company; and

          WHEREAS, the Company, as an incentive to Employee to remain as an
employee, director or consultant of the Company or its subsidiaries and to
increase his or her proprietary interest in the Company, desires to enter into
this Agreement with him or her containing the terms and conditions hereinafter
set forth and to grant Employee an option to purchase shares of the Common Stock
of the Company.

          NOW, THEREFORE, in consideration of the promises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the parties agree as follows:

          1.      Grant of Option. In consideration of the foregoing, the
company hereby grants to Employee the right and option (hereinafter referred to
as "the option") to purchase 20,029 shares of the Company's Common Stock
("Shares"), exercisable immediately. The option shall terminate on June 14, 2007
and, accordingly, may not be exercised after the date. The purchase price to be
paid for such Common Shares upon exercise of the option shall be $12.48 per
share. That figure represents at least the fair market value of the Shares on
the date of grant.

          2.      Method of Exercising Option. This option may only be exercised
in connection with a "Corporate Transaction" as defined below or after the
company has "gone public" by either completing an underwritten public offering
of its common stock registered pursuant to the Securities Act of 1933 or become
a reporting company pursuant to Section 12(g) of the Securities Exchange Act of
1934. A "Corporate Transaction" shall mean one or more of the following
transactions unless persons who were holders of securities issued by the Company
which are outstanding immediately prior to such transaction are (based on such
holdings of securities of the Company) holders of 51% or more of the outstanding
voting common stock of the surviving or acquiring entity (or equivalent equity
interest if the entity is not a corporation): (i) a merger or acquisition (ii) a
share exchange (with or without a stockholder vote) in which 95% or more of the
outstanding capital stock of the company is exchanged for capital stock of
another corporation; or (iii) the sale, transfer or other disposition of all or
substantially all of the Company's assets. The option may be exercised, in whole
at any time or in part from time to time, by giving to the Company notice in
writing to that effect. Within thirty (30) days after the receipt by it of
notice of exercise of the option and upon due satisfaction of all conditions
pertaining to the option as set forth in this Agreement, the Company shall cause
certificates for the number of Shares with respect to which the option is
exercised to be issued in the name of Employee, or his or her executors,
administrators, or other legal representatives, heirs, legatees, next of kin, or
distributes, and to be delivered to Employee or his or her executors,
administrators, or other legal representatives, heirs, legatees, next of kin, or
distributes. Payment of the purchase price for the shares with respect to which
the option is exercised shall be made to the Company upon the delivery of such
stock, together with revenue stamps or checks in an amount sufficient to pay any
stock transfer taxes required on such delivery. The Company shall give the
person or persons entitled to the same at least five (5) days' notice of the
time and place for delivery and for the payment of such purchase price.

          3.      Conditions of Option. The option is subject to the following
additional conditions:

          (a) The option herein granted to Employee shall not be transferable by
Employee other than by will or the laws of descent and distribution, and shall
be exercisable, during his or her lifetime, only by him.


          (b) The option may be exercised by Employee only while he serves as a
Employee of the Company or of a subsidiary of the company, or within three (3)
months after the date he ceases to so serve (but not later than its specified
expiration date), but only to the extent that Employee had the right to exercise
such option at the date of such termination.


          (c) In the event that Employee becomes disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code or any successor section), the
option may be exercised by the Employee to the extent that it was exercisable on
the date he ceased to act as an employee of the Company of any subsidiary for a
period of twelve (12) months from the date of his or her cessation as an
employee (but not later than its specified expiration date.)


          (d) In the event of the Employee’s death while acting as an employee
or within the three (3) months period referred to in subparagraph (b) or the
twelve (12) month period referred to in subparagraph (c) above, then such option
may be exercised to the extent it was exercisable on the date of cessation as an
employee, by his or her executors, administrators, or other legal
representatives, heirs, legatees, next of kin, or distributes within one (1)
year, but not later than one (1) year, after the date of his or her death (but
not later than the specified expiration date).


          4.      Representation as to Investment. The exercise of such option
and the delivery of the Shares subject to it will be contingent upon the Company
being furnished by Employee, his or her legal representatives, or other persons
entitled to exercise such option with a statement in writing, in substantially
the form attached as Exhibit A hereto, that at the time of such exercise it is
his, her or their intention to acquire the Shares being purchased solely for
investment purposes and not with a view to distribution.

          5.      Notices. Any notice to be given by Employee as required by
this Agreement shall be sent to the Company at its principal executive offices
and any notice from the Company to Employee shall be sent to Employee at his or
her address as it appears on the Company's books and records. Either party may
change the address to which notices are to be sent by informing the other party
in writing of the new address.

          6.      Restriction against Assignment. Except as otherwise expressly
provided above, Employee agrees on behalf of himself and of his or her executors
and administrators, heirs, legatees, distributes, and any other person or
persons claiming any benefits under him or her by virtue of this Agreement, that
this Agreement and the rights, interests, and benefits under it shall not be
assigned, transferred, pledged, or hypothecated in any way by Employee or any
executor, administrator, heir, legatee, distributee, or other person claiming
under Employee by virtue of this Agreement. Such rights, interest, or benefits
shall not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge or hypothecation, or other disposition of this
Agreement or of such rights, interests, and benefits contrary to the preceding
provisions, or the levy of any attachment or similar process thereupon, shall be
null and void and without effect.

          7.       This Agreement is subject to any Agreement between the
Company and its shareholders.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its corporate name by its duly authorized corporate officers, and
Employee has hereunto set his or her hand and seal, as of the day and year first
above written.

ATTEST

By:                                                                                
      Secretary


By:                                                                                
      OmegaTech, Inc.


By:                                                                                
      Employee  


EXHIBIT 1


NOTICE OF EXERCISE

TO: OMEGATECH, INC.


1. The undersigned hereby elects to purchase ____ shares of Common Stock of
OmegaTech, Inc., pursuant to the terms of the attached Non-statutory Stock
Option Agreement, and tenders herewith payment of the purchase price of such
shares in full.


2. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:


Mark A. Braman


                                                                                
                                                                                
(Address)

3. The undersigned represents that the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
In support thereof, the undersigned agrees to execute an Investment
Representation Statement in the form attached as Exhibit 2.


4. The undersigned agrees, in connection with the issuance of the aforesaid
shares of Common Stock, and thereafter from time to time as requested by the
company, to execute any Stockholders Agreement. The undersigned will, if
requested by the Company in connection with a public offering of the Company’s
securities, adhere to lock-up arrangements between the Company and an
underwriter involved in such public offering.


5. At such time as the Company intends to be faxed as an “S Corporation” for
Federal income tax purposes, the undersigned will take tall actions concerning
his or her ownership and transfer of the common stock to not cause a loss of
such status.


6. The undersigned represents that to the undersigned’s knowledge no condition
exists which under the Non-statutory Stock Option Agreement would permit or
require the Company not to allow the exercise of this Option.


Date:                                                                                
           Mark A. Braman
                                                                                
      


EXHIBIT 2


INVESTMENT REPRESENTATION STATEMENT

TO: OMEGATECH, INC.


With respect to the _____ shares of Common Stock (“Shares”) of OMEGATECH, INC.
(“Company”) which the undersigned (“Purchaser”) has purchased from the Company
today, the Purchaser hereby represents and warrants as follows:

1. The Purchaser acknowledges that he or she has received no formal prospectus
or offering memorandum describing the business and operations of the Company. He
or she has, however, by virtue of his or her relationship with the Company, been
given access to all information that he or she believes is material to his or
her decision to purchase the Shares. The Purchaser has had the opportunity to
ask questions of, and receive answers from, representatives of the Company
concerning its business operations. Any questions raised by the Purchaser have
been answered to his or her satisfaction.


2. The Shares are being acquired by the Purchaser for his or her account, for
investment purposes only, and not with a view to the distribution or resale
thereof.


3. No representations or promises have been made concerning the marketability or
value of the Shares. The Purchaser understands that there is currently no market
for the transfer of the Shares. The Purchaser further acknowledges that, because
the Shares have not been registered under the Securities Act of 1933, and cannot
be resold unless they are subsequently registered under said Act or an exemption
from registration is available, the Purchaser must continue to bear the economic
risk of his or her investment in the Shares for an indefinite period of time.
Specifically, the Purchaser agrees that the shares may not be transferred until
the Company has received an opinion of counsel (if requested by the Company)
reasonably satisfactory to it that the proposed transfer will not violate
federal or state securities laws. The Company has not agreed or represented to
the Purchaser that the Shares will be purchased or redeemed from the Purchaser
at any time in the future. Further, there have been no representations,
promises, or agreements that the Shares will be registered under the Securities
Act of 1933 at any time in the future or otherwise qualified for sale under the
applicable securities laws. The Purchaser further understands that a notation
will be made on the appropriate records of the company and on the Stock
Certificate representing the Shares so that the transfer of Shares will not be
effected on those records without compliance with the restrictions referred to
above.


Date:                                                                                
                                                                                
           Mark A. Braman